DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Acknowledgement is made of the claims to the provisional application 62/742,068 filed on 10/05/2018.	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/20/2020, 03/04/2021, 06/29/2021 and 10/14/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0108] line 3, “Coupling capacitances 512 and 513” should be –Coupling capacitances 512 and 514--.
Appropriate correction is required.

Claim Objections
Claims 10, 14 and 15 are objected to because of the following informalities:  
Claim 10 line 15, “one pulse arcs between” should be –one pulse provides arc between--.
Claim 14 lines 3-4, “the first threshold” should be –the first threshold for the one pulse--. 
Claim 15 lines 3-4, “the first threshold” should be –the first threshold for the one pulse--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, line 19 recites “a quality of the selected connection in accordance with determining”. It is unclear what this quality is and what the determining procedure is? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12, 14-20, 1, 4, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US20050073797A1).
Regarding claim 10, Smith teaches a conducted electrical weapon ("CEW") (i.e. system 100) (fig.1) comprising: a processing circuit (i.e. processor circuit 220) (fig.2) (also refer to [0034], waveform generator 200 of FIG. 2 may be used as waveform generator 136); a signal 
Regarding claim 11, Smith teaches the CEW of claim 10 wherein the processing circuit is configured to select the one connection in accordance with a sequence of connections ([0012], selecting a subset of electrodes … recalling a stored sequence of entries).
Regarding claim 12, it is rejected for the same reasons as stated in claim 11. Smith further teaches a quality of all of the two or more connections ([0057], if the delivered energy (or charge) is less than a limit).
Regarding claim 14, Smith teaches the CEW of claim 10 wherein the processing circuit is configured to determine that the quality of the selected connection is good while: the amount of charge that flows through the selected connection is greater than the first threshold for the one pulse (i.e. charge delivered? 436 path Y) (fig.4); the amount of charge provided by the one pulse does not arc between terminals of the CEW (i.e. path failure? 434 path N) (fig.4); and the signal generator provides an amount of charge greater than the second threshold (i.e. Stage complete? 442 path Y) (fig.4).
Regarding claim 15, Smith teaches the CEW of claim 10 wherein the processing circuit is configured to determine that the quality of the selected connection is bad while: the amount of charge that flows through the selected connection is less than the first threshold for the one pulse (i.e. charge delivered? 436 path N) (fig.4); or the amount of charge provided by the one pulse arcs between terminals of the CEW (i.e. path failure? 434 path Y) (fig.4); or the signal generator provides an amount of charge less than the second threshold (i.e. Stage complete? 442 path N) (fig.4).
Regarding claim 16, Smith teaches the CEW of claim 10 wherein: the signal generator includes a capacitance (e.g. capacitance in switching power supply 232 within signal generator 206) (also refer to [0036], switching power supply 232 comprising a conventional circuit e.g., LTC 1871) configured to provide a portion of the pulse at a lower voltage ([0036], provides a relatively low AC voltage for transformer 234); the processing circuit is configured to detect a change in a magnitude of a voltage across the capacitance before and after the signal generator provides the pulse ([0051], A termination voltage may be calculated to ensure delivery of a predetermined charge… voltage across a capacitor); and the processing circuit is configured to determine whether the signal generator provides the amount of charge greater than the second threshold based on the change in the magnitude of the voltage ([0051], termination value may be calculated based on the initial value and the desired charge to be delivered per pulse).
Regarding claim 17, Smith teaches the CEW of claim 10 wherein: the signal generator includes a capacitance (e.g. capacitance in switching power supply 232 within signal generator 206) (also refer to [0036], switching power supply 232 comprising a conventional circuit e.g., LTC 1871) in series with at least one electrode of the pair of electrodes that form the selected connection (implicit, as seen in figs.1 & 2, signal generator 136/200 is coupled to electrodes 142); the processing circuit is configured to detect an amount of a charge that accumulates on the capacitance after the signal generator provides the pulse (implicit, [0062], processor can perform this using well known equation ΔQ=CΔV); and the processing circuit is configured to compare the amount of the charge that accumulates on the capacitance to the first threshold to determine whether the amount of the charge that flows through the selected connection is 
Regarding claim 18, Smith teaches the CEW of claim 10 wherein: the signal generator includes a capacitance (e.g. capacitance in switching power supply 232 within signal generator 206) (also refer to [0036], switching power supply 232 comprising a conventional circuit e.g., LTC 1871) configured to provide a portion of the pulse at a lower voltage ([0036], provides a relatively low AC voltage for transformer 234); the processing circuit is configured to detect a first change in a magnitude of a voltage across the capacitance ([0051], A termination voltage may be calculated to ensure delivery of a predetermined charge… voltage across a capacitor) and a second change in an amount of charge stored on the capacitance (implicit, [0062], processor can perform this using well known equation ΔQ=CΔV) before and after the signal generator provides the pulse ([0051], As the capacitor discharges delivering charge into the target); the processing circuit is configured to determine a load line of the selected connection based on the first change and the second change (implicit, [0062], processor can perform this using well known equation ΔQ=CΔV and R=V/I) (also refer to [0043], Path impedance may be determined by any conventional technique, for instance, monitoring an initial voltage and a final voltage across a capacitor that is coupled for a predetermined period of time to supply current into electrodes); and the processing circuit is configured to determine whether the amount of charge provided by the one pulse arcs between terminals of the CEW based on the load line ([0066], Impedance may be determined by evaluating current, charge, or voltage) (Implicit, arcing between terminals is due to a specific impedance in the connection).
Regarding claim 19, Smith teaches the CEW of claim 10 wherein in response to the quality of the selected connection being good (i.e. pair ok? 406 path Y) (fig.4), the amount of charge of the one pulse is provided through the target (i.e. SPV via 422) (fig.4).
Regarding claim 20, Smith teaches the CEW of claim 10 wherein in response to the quality of the selected connection being bad (i.e. pair ok? 406 path N) (fig.4), the amount of charge of the one pulse is not provided through the target (e.g. SPV via 422 is not provided) (fig.4).
Regarding claim 1, the method is rejected for the same reasons as stated in claims 10, 14 and 15.
Regarding claim 4, Smith teaches the method of claim 1 wherein the detecting comprises determining an impedance of the selected connection ([0043], Path impedance may be determined by any conventional technique).
Regarding claim 5, the method is rejected for the same reasons as stated in claim 18.
Regarding claim 7, the method is rejected for the same reasons as stated in claim 16.
Regarding claim 8, the method is rejected for the same reasons as stated in claim 18.
Regarding claim 9, the method is rejected for the same reasons as stated in claim 16.

Claims 10 and 1 are rejected 35 U.S.C. 102(a)(2) as being anticipated by Nerheim (US20170241751A1).
Regarding claim 10, Nerheim teaches a conducted electrical weapon ("CEW") (i.e. CEW 100 and CEW 200) (figs.1&2) comprising: a processing circuit (i.e. processing circuit 114) (fig.1); a signal generator (i.e. signal generator 118) (fig.1) configured to provide a stimulus signal 
Regarding claim 1, Nerheim teaches a method (i.e. Method 1100) (fig.11) for determining a quality of a connection between a conducted electrical weapon ("CEW") and a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US20050073797A1).
Regarding claim 13, Smith teaches the CEW of claim 10 wherein the amount of charge is between 55 microcoulombs and 71 microcoulombs ([0046], charge per pulse is above about 15 microcoulombs… 50 microcoulombs …85 microcoulombs).
Smith does not explicitly teach the range 55 microcoulombs to 71 microcoulombs.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to choose an amount of charge to be between range 55 microcoulombs and 71 microcoulombs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of charge of a pulse to be between 55 microcoulombs and 71 microcoulombs in Smith to provide the advantage of optimal design of circuit elements.

Allowable Subject Matter
Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art Smith (US20050073797A1) and Nerheim (US20170241751A1) have been found to be the closest prior art.
Regarding claim 2, both Smith and Nerheim teach the method of claim 1 wherein the determining comprises: measuring a first amount of charge provided by the pulse (Nerheim, [0204], detect a change in voltage across capacitances C512 and C513 … charge from the capacitances were delivered via the circuit) (Smith, [0051], A termination voltage may be calculated to ensure delivery of a predetermined charge… voltage across a capacitor); measuring a second amount of charge that flows through the selected connection (Nerheim, e.g. voltage across capacitances C512 and C513 at step 1124) (fig.11) (Smith, implicit, [0062], ΔQ=CΔV).
Neither Smith nor Nerheim teach determining whether a ratio of the second amount of charge to the first amount of charge is greater than a threshold.
Regarding claim 3, both Smith and Nerheim teach the method of claim 1 wherein the determining comprises: detecting a first amount of charge accumulated on a first capacitance by the pulse as stated in claim 2. 
Neither Smith nor Nerheim teach detecting a second amount of charge accumulated on a second capacitance, wherein the second capacitance is coupled in series with at least one electrode of the selected connection; determining a ratio of the second amount of charge to the first amount of charge; and comparing the ratio to a threshold.
Regarding claim 6, both Smith and Nerheim teach the method of claim 1.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Handel (US10015871B2) and Nerheim (US10024636B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        10/29/2021


/Scott Bauer/Primary Examiner, Art Unit 2839